                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JOSE NINO, JR., #1992916,                        §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                            Case No. 6:19-CV-36-JDK-JDL
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
       Defendant.                                §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love, who issued a Report and Recommendation concluding that the lawsuit should

be dismissed without prejudice for failure to comply with a Court Order and failure to prosecute.

Docket No. 4 at 1–2.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party files objections within fourteen days of service of the Report and Recommendation. 28

U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. §

636(b)(1) (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not

file objections. The Court will therefore review the Magistrate Judge’s findings for clear error or

abuse of discretion and his conclusions to determine whether they are contrary to law. See United

States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding

that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

erroneous, abuse of discretion and contrary to law”).




                                            Page 1 of 2
       Here, the Magistrate Judge recommended that the Court dismiss Plaintiff’s case without

prejudice. Docket No. 4 at 1–2. Plaintiff was ordered to file an amended complaint and to pay the

statutory $400.00 filing fee or seek leave to proceed in forma pauperis. Docket No. 4. Despite

receiving a copy of the Court’s Order on February 21, 2019, Plaintiff failed to comply with

the Order or respond in any way. Docket No. 4 at 1. The Court therefore finds that dismissal

without prejudice is an appropriate sanction for Plaintiff’s failure to comply with the Court’s

Order. See, e.g., Lawson v. Davis, No. 7:16-cv-00138-O-BP, 2017 WL 394521, at *1 (N.D. Tex.

Jan. 3, 2017).

       The Report and Recommendation of the Magistrate Judge, which contains his findings,

conclusions, and recommendation for the disposition of the lawsuit has been presented for

consideration. The Report and Recommendation (Docket No. 4), filed on May 2, 2019,

recommends that the lawsuit be dismissed without prejudice. Plaintiff did not file objections. The

Court therefore ADOPTS the findings and conclusions of the Magistrate Judge as those of the

Court. It is accordingly

        ORDERED that the lawsuit is DISMISSED WITHOUT PREJUDICE. It is further

ORDERED that any motion not previously ruled on is DENIED.

        So ORDERED and SIGNED this 12th day of July, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
